COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Dustin Wayne Glenn v. The State of Texas

Appellate case number:    01-13-00640-CR, 01-13-00641-CR

Trial court case number: 12CR2237, 12CR2238

Trial court:              405th District Court of Galveston County, Texas


        Appellant, Dustin Wayne Glenn, has filed a motion to consolidate the above-referenced
appeals and cause numbers 01-14-00042-CR and 01-14-00195-CR, contending that “it appears
that all grounds for appeal are similar.” In cause numbers 01-13-00640-CR and 01-13-00641-
CR, Glenn appeals from judgments of convictions for aggravated assault with a deadly weapon.
In cause numbers 01-14-00042-CR and 01-14-00195-CR, Glenn appeals from the trial court’s
denial of his applications for writs of habeas corpus. We deny the motion to consolidate.

       It is so ORDERED.

Judge’s signature: /s/ Terry Jennings
                   


Date: June 10, 2014